Per Curiam.
If suit be brought against an attorney by bill, service of copies of the bill and of the rule to plead, must be a service in analogy to the service of a summons under the practice act. The service must be personal, or at the house or office of the attorney.
*495If such service cannot be made, the court, on motion and special cause shown, will order, that putting up a copy in the clerk’s office, or service by mail, or both, shall be considered due service, but sending a copy by mail, unless so ordered, even although its receipt is not denied, is not a sufficient service to bring the party into court, and to form the foundation or commencement of a suit.
Motion allowed.